Titus, Ch. J.
This is an appeal from a judgment of the Municipal Court in favor of the plaintiff for $100 and interest. The plaintiff was a depositor in the bank of the defendant. His bank book was stolen, and the thief presented the book to the bank, made out and signed the plaintiff’s name to a check, and demanded the money, which the defendant’s teller paid.
We think that on the record this case should be affirmed. The only question in the case was the negligence of the defendant in paying the check. An inspection of the signature to the check in comparison with the genuine signature of the plaintiff, which the defendant had in its signature book, was enough to put the defendant on its guard. It does not require the skill of an expert to satisfy the ordinary mind that the signature to the check was not genuine. The cashier of the defendant was so much in doubt about the genuineness of the signature that he at first took the check and compared the signature to it with the signature of the plaintiff in the book, and then, being still in doubt as to its genuineness, required the party presenting the check to indorse the plaintiff’s name on the back of it, and then paid it.
*456After having his attention directed to the dissimilarity of the genuine and forged signatures, and his suspicion aroused, he should have taken steps to satisfy himself of the identity of the person presenting it. The plaintiff lived in the city, and it would have caused but little delay to require the party presenting the check to produce some evidence or some person who could identify him.
The case presents a simple question of fact, and we think there was evidence from which the court below could find that the defendant did not use reasonable precaution in determining the identity of the person to whom the money was paid before paying it, and we do not think the decision of the court on that question should be disturbed on this appeal.
The judgment should, therefore, be affirmed, with costs.
Hatch and White, JJ., concur.
Judgment affirmed, with costs.